Citation Nr: 1507696	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was denied in a February 1980 Board decision; in March 2008, the Veteran petitioned to reopen the claim which was denied in July 2008 and the Veteran did not appeal; the July 2008 rating decision became final in July 2009; in January 2012, the Veteran against sought to reopen the claim which was denied in April 2012; the Veteran filed a timely appeal.

2.  Evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The July 2008 rating decision is final; new and material evidence has been received and the claim seeking service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petitions to reopen claims for service connection for a low back condition, a right knee condition and a right elbow condition.  As the determination below represents a grant of the petitions to reopen and the claims for service connection are being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In a January 2012 statement, the Veteran sought to reopen a claim for service connection for a left shoulder disability.  The Veteran provided a private treatment record dated in March 2012 indicating that his present shoulder disability stemmed from an injury when he was 17.  Also significant to this case,  the doctor found no chronic problem with the right shoulder.  Although the record does not provide rationale for the conclusion that the current left shoulder disability was due to an injury decades earlier, the record is both new to the record and material because it provides evidence of a possible link or nexus between the Veteran's current disability and an injury that may have been incurred in service or a pre-existing injury that may have been permanently aggravated by service.

Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the petition to reopen consideration of entitlement to service connection for a left shoulder disability is granted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder conditions is reopened, and to this extent only, the appeal is granted.

REMAND

Reasons for Remand: To schedule the Veteran for a VA examination.

The Veteran contends that, although service treatment records (STRs) reflect that he sustained an injury to his right shoulder in service that eventually led to his discharge, that, in fact, he injured his left shoulder and that the STR notations were incorrect.

The Veteran's upper extremities were evaluated as normal on his November 1969 entrance examination.  It was noted he had a 1.5 inch scar on the left shoulder.  The STRs show treatment on December 5, 1969 for a possible fracture of the distal clavicle r/o one week old fracture of the right clavicle.  Throughout the remainder of December 1969, the Veteran sought treatment on several occasions for complaints referable only to his right clavicle and shoulder area.  The STRs indicate that the Veteran met with a medical board on January 20, 1970 and gave history of a right shoulder injury 2.5 months prior to enlistment.  Physical examination revealed prominence of the distal right clavicle along with evidence of tenderness, swelling and pain.  X-rays of the right shoulder revealed acromioclavicular separation with soft tissue calcification.  Based on this, the medical board recommended discharge due to disability not incurred in or aggravated by service.  The Veteran was discharged effective February 4, 1970.

In January 1978, the Veteran filed a claim for service connection for a left shoulder injury sustained in December 1969.  The Veteran provided evidence from a Dr. J.L.L. who indicated he had examined the Veteran in January 1977 to determine the extent of disability from an "old weakness to his left shoulder beginning about seven years ago."  The doctor indicated that in September 1974, examination showed weakness and pain and some tenderness.  Dr. J.L.L. explained the Veteran currently had restricted range of motion, weakness and loss of muscle and estimated the disability of his left arm "at between 40 and 60%".

In a February 1979 Form 9 filed after the RO denied the claim, the Veteran stated he disagreed with "all medical reports showing an injury to [his] right shoulder because there was no injury to [his] right shoulder."  He indicated that he believed that "all of the medical reports referring to [his] right shoulder were in error and should have referred to [his] left shoulder."   He indicated that he, in fact, injured his left shoulder prior to service and felt the disability he currently has in his left shoulder was "the result of an aggravation" he sustained while in the service of a prior injury.

In May 1979, x-rays were taken of the Veteran's shoulders.  Films of the left shoulder showed dislocation and multiple soft tissue calcifications surrounding the shoulder joint.  Dislocation of the shoulder on the left was the impression noted.  Films of the right shoulder showed some small soft tissue calcifications just beneath the clavicle near its distal end.  The shoulder otherwise appeared "essentially normal."

In February 1980, the Board considered the claim of service connection for a left shoulder disability finding that it did not have jurisdiction over a claim for service connection for a right shoulder disability since the Veteran had clearly claimed that he had never injured his right shoulder and had no disability for which he was seeking compensation.  Following a review of the evidence, specifically the STRs showing reference to and treatment for right shoulder concerns only and the record from Dr. J.L.L. that the Veteran initially sought treatment for a left shoulder condition in 1974, the Board determined that a left shoulder disorder was not manifested during the claimant's period of active duty and was first clinically shown approximately four years after his separation from service.  Based on such factual findings, the Board denied the claim.

In March 2008, the Veteran sought to reopen his claim for service connection for a left shoulder disability and a claim for service connection for a right shoulder disability.  Both claims were denied in a July 2008 rating decision that the Veteran did not appeal and that decision became final.

In a January 2012 statement, the Veteran sought again to reopen his claim for a left shoulder disability.  The Veteran provided a private treatment record dated in March 2012 indicating that his present shoulder disability stemmed from an injury when he was 17.  It was indicated treatment had included surgery, pain medication and physical therapy in the past.  The Veteran again related that he never had right shoulder symptoms until recently.  The doctor found no chronic problem with the right shoulder.  In April 2012, the RO continued the denial of service connection for a left shoulder disability finding that the March 2012 report did not link the current disability to military service or indicate that his condition was permanently worsened or aggravated by service.

Here, there is evidence that the Veteran may have had a pre-existing injury to one of his shoulders which was not noted on the entrance examination.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Here, the Veteran indicated he had a football injury to his left shoulder 2.5 months prior to enlistment and there was evidence of a 1.5 inch scar on the left shoulder on the entrance examination.  

As of now, there is no medical opinion of record concerning whether it is at least as likely as not that the left shoulder disability the Veteran has today is etiologically related to the treatment he had in service, i.e., does the medical evidence suggest that he did not, in fact, ever injure his right shoulder and that injury to the left shoulder was the reason he was separated from service after only 3 months.

Here, the Board finds that without providing the Veteran with a VA examination, there is not enough evidence of record to decide the claim.  Pursuant to VA's duty to assist, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Here, there is evidence that the left shoulder injury may be related to service, but, it certainly is not clear given that the notations in the STRs do not support the claim.  

To give the Veteran every opportunity, the Board will remand the claim for an examination to determine whether the type of disability the Veteran has in his left shoulder today could have stemmed from an in-service injury or in-service aggravation of a pre-existing injury.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2. Once appropriate development of the claims file is complete, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his left shoulder disability/disabilities.

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

**Initially, the examiner should note the Veteran's steadfast contention since 1978 that he did not injure his right shoulder in service, but rather his left, despite what is noted in the service treatment records.

The examiner should clarify the diagnosis of any current left shoulder disability/disabilities based on examination of the Veteran.

After review of the record, the examiner should opine as to the following:

a) Is it medically possible that the notations in the STRs should have referred to the left shoulder instead of the right shoulder given the nature of the current disabilities in the left shoulder and the right shoulder, if any?

b) If it is medically possible to conclude that the notations in the STRs should have referred to the left shoulder, can it be said that it is undebatable that the Veteran's current left shoulder condition pre-existed his entrance onto active duty in December 1969? 

The examiner should note the existence of a 1.5 inch scar on the left shoulder on the Veteran's November 1969 entrance examination and the private medical evidence of record regarding an old left shoulder injury that the Veteran sustained when he was a teenager.

(c) If the answer to (b) above is yes, is it undebatable that the Veteran's left shoulder condition was NOT aggravated during his period of active duty from December 1969 to February 1970?  In other words, is it undebatable that there was no permanent worsening in severity during service?

If your opinion is that it is undebatable that a pre-existing left shoulder condition was NOT aggravated, please provide a reason for your opinion, providing medical information about the condition itself which led you to the conclusion that the pre-existing left shoulder injury was clearly NOT aggravated during active duty.

(d) If the answer to (b) above is no, is it at least as likely as not that any currently diagnosed left shoulder disability originated during the Veteran's period of service from December 1969 to February 1970 or is otherwise related thereto (despite evidence to the contrary)?

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


